DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, Species I in the reply filed on 4/27/2022 is acknowledged.
Claims 7-8 and 19-24 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, Species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/27/2022.
Claim Objections
Claim 12 is objected to because of the following informalities:  claim 12 states that the cap ring is positioned along the adjustment screw between the neck and the ball.  As can be seen in Fig. 1, the cap ring (40) is positioned around the neck (26) between the threaded portion (25) and the ball (22).  It appears that the claim should read “the cap ring is positioned along the adjustment screw between the threaded portion and the ball.”  Appropriate correction or clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morman US 6138979 (hereinafter Morman).

    PNG
    media_image1.png
    275
    627
    media_image1.png
    Greyscale

Re. Cl. 1, Morman discloses: A swivel foot screw assembly (Fig. 3) comprising: an adjustment screw (13, 16, 17 and 18 Fig. 3) comprising a ball on a first end (16, Fig. 3), an adjustment head on a second end (17, 18, Fig. 3), and a threaded portion (see 13, Fig. 3) between the ball and the adjustment head (see Fig. 3); a cap (12, Fig. 3) comprising a cavity to receive the ball of the adjustment screw (see Fig. 3, interior of 12); and a cap ring (14, Fig. 3) configured to connect to the cap and retain the ball within the cap (see Fig. 3; Col. 1, Lines 60-63).
Re. Cl. 2, Morman discloses: the adjustment head has a first width that is different than a second width of the threaded portion (see Fig. 3, the width of portions 17, 18 is larger than 13).
Re. Cl. 3, Morman discloses: the adjustment head comprises one or more pairs of opposing flat surfaces with each of the pairs of opposing flat surfaces configured to be engaged by a tool (see Fig. 3, flat surfaces of 17, 18 as shown).
Re. Cl. 4, Morman discloses: the cap ring comprises a body with a single-piece unitary construction (see Fig. 2-3), the body extends around a central opening (see Fig. 2-3, where 13 passes through) and includes a cutout that extends through the body and is in communication with the central opening (see annotated figure 2).
Re. Cl. 5, Morman discloses: the adjustment screw has a neck (see Fig. 3, portion between 16 and 13) between the ball and the threaded portion with the neck positioned in the central opening when the cap ring is connected to the cap (see Fig. 3).
Re. Cl. 9, Morman discloses: the cap ring comprises a central opening that receives a neck of the adjustment screw (see Fig. 3, where 13 passes through), a width of the central opening is greater than a width of the neck and less than a width of the ball (see Fig. 3).
Re. Cl. 10, Morman discloses: the adjustment screw is pivotally connected to the cap with the ball being maintained within the cavity by the cap ring (see Fig. 3, shown as pivotal in the directional arrows in Fig. 1).
Re. Cl. 11, Morman discloses: the cap ring comprises a thickness measured between opposing first and second sides (see Fig. 3, vertical thickness of 14) and the adjustment screw comprises a neck (see Fig. 3, portion of the bolt between 13 and 16) with a length measured along a centerline of the adjustment screw, the length being greater than the thickness (see Fig. 3, the vertical length of the neck is greater than the thickness of 14).
Re. Cl. 12, Morman discloses: the adjustment screw comprises a neck that extends between the threaded portion and the ball (see Fig. 3, portion between 13 and 16), the cap ring is positioned along the adjustment screw between the neck and the ball (see Fig. 3).
Re. Cl. 13, Morman discloses: A swivel foot screw assembly (Fig. 3) comprising: a cap (12, Fig. 3) comprising a cavity (see Fig. 3, where 16 is located); an adjustment screw (13, 16, 17 and 18 Fig. 3) comprising an elongated shape with a first end and a second end (see Fig. 3), the first end comprising a ball (16, Fig. 3) that fits within the cavity (see Fig. 3), the ball comprising a rounded shape that complements a concave shape of the cavity (see Fig. 1 and 3, 16 compliments the interior of 12 to enable for the pivotal motion shown in Fig. 1); and a cap ring (14, Fig. 3) that is removably connected to the cap to retain the ball within the cavity (see Fig. 3, Col. 1, Lines 60-63); wherein the adjustment screw is pivotally attached to the cap and pivots about the ball (see Fig. 1, see directional arrows shown).
Re. Cl. 14, Morman discloses: the adjustment screw is pivotally attached to the cap and pivots within a pivot envelope that extends around the cap (see Fig. 1, shown by the directional arrows).
Re. Cl. 15, Morman discloses: the second end of the adjustment screw comprises one or more pairs of opposing flat sides (see Fig. 3, on 17, 18) configured to be engaged with a tool (see Fig. 3, the flat sides shown are configured to be engaged with a tool such as a wrench).
Re. Cl. 16, Morman discloses: the cap ring comprises: a body with a first side and an opposing second side (see Fig. 3, top and bottom sides of 14); a central opening that extends through the body (see Fig. 3, where 13 passes); and 4 of 8Application No. 16/433,489 Attorney Docket No. 7474-227 Client Reference No. 19-0502-US-NP a cutout that extends through the body and is in communication with the central opening, the cutout extending along a limited section of the body (see annotated figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mormon in view of Bowerman US 5073417 (hereinafter Bowerman).
Re. Cl. 6 and 17, Mormon discloses the cap ring is a snap ring (Col. 1, Lines 60-63) positioned in the cavity (see Fig. 3) and the body comprises an inner edge that extends around the central opening (see Fig. 2-3) and therefore does not disclose that it is threaded into the cap (Cl. 6) or an outer edge with threads that engage with threads on the cap (Cl. 17).  Bowerman discloses an alternate swivel assembly (Fig. 1) which includes a cap (32, Fig. 1) and a cap ring (14, Fig. 1) which mate together to capture a ball therein (see 20, Fig. 1).  Re. Cls. 6 and 16, Bowerman discloses that it is known have the cap ring threaded into the cap (see Fig. 1) by having an outer edge of the body of the cap ring with threads that attach to threads on the cap (see Fig. 1, threads on 14 engage with inner threads on 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the snap ring of Mormon to be threaded into the cap as disclosed by Bowerman to provide an adjustable connection between the cap and cap ring.  Such a modification would be useful in dealing with possible manufacturing tolerances.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mormon in view of Bowerman as applied to claims 6 and 17 above, and further in view of Bunce US 6490868 (hereinafter Bunce).
Re. Cl. 18, the combination of Mormon in view of Bowerman does not disclose that the cutout is larger than a width of the adjustment screw for the adjustment screw to be inserted through the cutout and into the central opening.  Bunce discloses a swivel assembly (Fig. 1) with a cap ring (88, Fig. 1) that has a cutout (120, Fig. 4) which is larger than a width of the alignment member (24, Fig. 1) for the alignment member to be inserted through the cutout and into the central opening (see Fig. 1 and Col. 5, Lines 40-44 and 46-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cutout in Mormon to be as dimensioned as disclosed by Bunce since Bunce states that such a modification provides sufficient clearance to permit installation of the alignment member into the clamping opening and removal therefrom (Col. 5, Lines 46-50).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hegen US 5921698, Freeman US 5104075, Chou US 7281693, Burr US 6520459, and Balistrei US 7287732 disclose other known swivel assemblies which are presented to the Applicant for their consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632